Title: From George Washington to Captain Henry Lee, Jr., 20 January 1778
From: Washington, George
To: Lee, Henry Jr.



My dear Lee,
Valley forge Jany 20th 1778

Altho I have given you my thanks in the general Orders of this day for the late instance of your gallant behaviour I cannot resist the Inclination I feel to repeat them again in this manner. I needed no fresh proof of your merit, to bear you in remembrance—I waited only for the proper time and season to shew it—these I hope are not far off. I shall also think of & will reward the merit of Lindsay when an opening presents as far as I can consistently & shall not forget the corporal whom you have recommended to my notice. Offer my sincere thanks to the whole of your gallant party and assure them that no one felt pleasure more sensibly, or rejoiced more sincerely for yours & their escape than Yr Affectionate

G. Washington

